Title: To James Madison from Elias Vander Horst, 24 March 1806 (Abstract)
From: Horst, Elias Vander
To: Madison, James


                    § From Elias Vander Horst. 24 March 1806. “The preceding is a duplicate of my last of the 28h. Ulto. since which period I have not been Honored with any of your favors nor has any thing Interesting of a Public nature occurred in the interim except

what will be found in the News-Papers enclosed, & to which therefore I beg leave to refer you, not being able myself to penetrate so far into futurity as to form any satisfactory opinion of the result of Political affairs, which are at present so extremely crude & complicated: the French notio⟨n⟩ however appear to show a disposition for Peace & in which I believe it sincere, but yet there are so many dark Interests & different views to be arranged digested & reconciled that I much apprehend it will be a work of great Labour & of course of some time to accomplich, though I cannot but hope that an event so desirable is now at no very great distance.”
                